DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-25 and 28-35 are allowed and are re-numbered as claims 1-16, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 18 and similarly recited in claims 22, 28, and 32, generates a FQDN (Fully Qualified Domain Name) of the V2X application server,
obtain IP address of the V2X application server based on DNS (Domain Name System) scheme,
send the information to the V2X application server according to the IP address via the base station, and
receive a message related to the V2X service using a unicast via the base station from the V2X application server based on location information of the UE.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        01/04/2022